          Case 1:18-cv-06602-RA Document 23 Filed 05/07/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 JEFFREY SMITH,                                                    DATE FILED:     5/
                                                                                7 //         i
                             Plaintiff,
                                                                  No. 1:18-cv-6602 (RA)
                        V.

                                                                          ORDER
 DIGITAL SOCIAL RETAIL, INC.,
 HOLOSFIND CORP., INC., afictitious cor-
 poration, SYLVAIN BELLAICHE, AND
 PIERRE MARTIN,



RONNIE ABRAMS, United States District Judge:

       Plaintiff Jeffrey Smith brought this action against Defendants Digital Social Retail, Inc.,

Holosfind Corp., Inc., Sylvain Bellaiche, and Pierre Martin for alleged violations of the Fair Labor

Standards Act ("FLSA") and the New York Labor Law ("NYLL"). Presently before the Court is

the parties' proposed settlement agreement.

       The Court, having reviewed the parties' proposed agreement, fairness letter, and

contemporaneous billing records, finds that the settlement is fair and reasonable. Under the terms

of the proposed settlement agreement, Defendants agree to pay Plaintiff a total of $36,000 in

exchange for the relinquishment of wage and hour claims. Fairness Letter § VI. After attorneys'

fees, Plaintiff will receive $24,000. Id. § VIII. The total settlement amount is greater than the

amount Plaintiff alleges he was owed in unpaid wages and benefits ($32,750), although Plaintiff

also sought an award of $10,000 in statutory damages for Defendants' alleged failure to provide

wage notices and weekly wage statements. Id. § VI. This amount is reasonable in light of the

risks of trial. See Beckert v. Ronirubinov, No. 15-CV-1951, 2015 WL 8773460, at *2 (S.D.N.Y.
          Case 1:18-cv-06602-RA Document 23 Filed 05/07/19 Page 2 of 3


Dec. 14, 2015) (approving a settlement of approximately 25 percent of the maximum possible

recovery).

       The Court also approves the requested award of attorneys' fees and costs. "In an FLSA

case, the Court must independently ascertain the reasonableness of the fee request." Gurung v.

White Way Threading LLC, 226 F. Supp. 3d 226, 229-30 (S.D.N.Y. 2016). A contingency fee

award is presumptively valid where "the proposed fee amount is exactly one-third of the net set-

tlement amount, which is an amount routinely approved under the percentage method" in this

District. Yunjian Lin v. Grand Sichuan 74 St Inc., No. 15-CV-2950 (RA), 2018 WL 3222519, at

*5 (S.D.N.Y. July 2, 2018). The proposed settlement of$36,000 allocates $12,000 in fees to Plain-

tiffs counsel, which amounts to exactly one-third of the settlement amount. The Court also notes

that Plaintiffs counsel has submitted contemporaneous billing records, which reflect reasonable

time expenditures in this litigation and result in a lodestar above $12,000. The Court thus approves

the proposed attorneys' fees as fair and reasonable.

       Finally, Plaintiffs release of claims is fair and reasonable. "In FLSA cases, courts in this

District routinely reject release provisions that 'waive practically any possible claim against the

defendants, including unknown claims and claims that have no relationship whatsoever to wage-

and-hour issues."' Gurung, 226 F. Supp. 3d at 228 (citation omitted). The release in this case is

limited to Plaintiffs claims "solely concerning wage and hour matters" and "shall not affect or

limit ... any non-wage and hour claims. See Agreement        ,r C. l.   The release is also limited to

conduct "that has arisen on, or prior to, the date this Agreement is executed." Id. This release is

appropriately limited to wage and hour matters stemming from Plaintiffs employment with

Defendants.




                                                 2
           Case 1:18-cv-06602-RA Document 23 Filed 05/07/19 Page 3 of 3


                                          CONCLUSION

         For the reasons stated above, the Court approves the parties' settlement agreement. The

Court dismisses the Complaint with prejudice in accordance with the settlement agreement, and

will retain jurisdiction over this matter solely for purposes of enforcement of the agreement. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     May 7, 2019
           New York, New York
                                                 !Sl-~
                                                   Ronnie Abrams
                                                   United States District Judge




                                                  3
